 
EXHIBIT 10.11
 
GUARANTY


GUARANTY dated as of July __. 2009 ("Guaranty") made by Décor Products
International, Inc. (F/K/A Murals by Maurice, Inc.), a Florida corporation with
offices at No. 6 Economic Zone, Wushaliwu, Chang’an Town, Dongguan, Guangdong
Province, P.R. China (the "Guarantor"), in favor of Precursor Management Inc., a
Minnesota corporation, with offices at 2702-03, 27/F, Goldlion Digital Network
Center, 138 Tiyu Road East, Tianhe, Guangzhou, P.R. China (the "Lender").


WITNESSETH


WHEREAS, Dongguan Chditn Printing Co., Ltd, a corporation organized under the
laws of the People’s Republic China (the "Borrower"), and the Lender are parties
to a note, dated as of June 1st, 2009 (such note, as amended, restated,
supplemented or otherwise modified from time to time, being hereinafter referred
to as the "Note") and attached hereto as Exhibit A;


WHEREAS, pursuant to the Note, the Guarantor, this Guaranty and the Guaranties
entered into by the Guarantor (referred to as the "Guarantee") is required to
execute and deliver to the Lender a guaranty guaranteeing the Note and all other
obligations under the Note; the Note and the Guarantee, together with all other
documents required to be delivered in connection herewith and therewith are
collectively referred to as the "Loan Documents"); and


WHEREAS, the Guarantor has (a) received the sum of $10 for execution of this
Guaranty, and (b) determined that (i) it will derive substantial benefit and
advantage from the Loan and other financial accommodations made available to the
Borrower under the Note and the other Loan Documents and the new financing being
entered into contemporaneously herewith, and (ii) its execution, delivery and
performance of this Guaranty directly benefits, and is within the best interests
of, the Guarantor;


NOW, THEREFORE, in consideration of the premises and the agreements herein, the
Guarantor hereby agrees with the Lender, as follows:


Section 1. Definitions. Reference is hereby made to the Note for a statement of
the terms thereof. All terms used in this Guaranty which are defined in the Note
and not otherwise defined herein shall have the same meanings herein as set
forth therein. As used in this Guaranty, the following terms have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):
"Borrower" has the meaning specified in the preamble above. "Guaranty" means
this Guaranty.


"Guaranteed Obligations" means any and all present and future liabilities and
obligations of the Borrower and any of the Guarantor to the Lender incurred by
the Borrower or the Guarantor, and whether due or to become due, secured or
unsecured, absolute or contingent, joint or several, direct or indirect,
acquired outright, conditionally or as collateral security by the Lender from
another, liquidated or unliquidated, arising by operation of law or otherwise,
together with all fees and expenses incurred in collecting any or all of the
items specified in this definition or enforcing any rights under any of the Loan
Documents, including all fees and expenses of the Lender's counsel and of any
experts and agents which may be paid or incurred by the Lender in collecting any
such items or enforcing any such rights.


Section 2. Rules of Interpretation. When used in this Guaranty: (1) "or" is not
exclusive, (2) a reference to a law or document includes any amendment or
modification to such law or document and (3) a reference to an agreement,
instrument or document includes any amendment or modification of such agreement,
instrument or document.


Section 3. Guaranty. The Guarantor hereby guarantees to the Lender and his
successors, endorsees, transferees and assigns the prompt and complete payment,
as and when due and payable (whether at stated maturity or by required
prepayment, acceleration, demand or otherwise), of all of the Guaranteed
Obligations now existing or hereafter incurred will be paid strictly in
accordance with their terms.


Section 4. Limitation of Liability. The obligation of the Guarantor under this
Guaranty shall be limited to an aggregate amount equal to the largest amount
that would not render the obligation of the Guarantor under this Guaranty
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provision of any applicable state law.


Section 5. Type of Guaranty. This Guaranty is absolute and unconditional and as
such is not subject to any conditions and the Guarantor is fully liable to
perform all of its duties and obligations under this Guaranty as of the date of
execution of this Guaranty. This Guaranty is a continuing guaranty and applies
to all future Guaranteed Obligations. In addition, this Guaranty shall remain in
full force and effect even if at any time there are no outstanding Guaranteed
Obligations. This Guaranty is a guaranty of payment and not of collection. The
obligations and liabilities of the Guarantor under this Guaranty shall not be
conditioned or contingent upon the pursuit by the Lender of any right or remedy
against the Borrower, the Guarantor or any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations, or against
any assets securing the payment of the Guaranteed Obligations or guarantee for
such Guaranteed Obligations or right of setoff with respect to such Guaranteed
Obligations. This Guaranty is irrevocable and as such cannot be cancelled,
terminated or revoked by the Guarantor.


Section 6. Reinstatement of Guaranty. This Guaranty shall continue to be
effective or shall be reinstated, as the case may be, if at any time any
payment, or any part thereof, of any of the Guaranteed Obligations are rescinded
or must otherwise be returned by the Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower, the Guarantor or
otherwise, all as though such payment had not been made.
The Guarantor hereby consents that, without the necessity of any reservation of
rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Guaranteed Obligations made by
the Lender may be rescinded by the Lender and any of such Guaranteed Obligations
continued after such rescission.


Section 7. Security Interest. To secure the payment of the obligations of the
Guarantor under this Guaranty, the Guarantor has executed an Affidavit of
Confession of Judgment in the form annexed hereto as Exhibit B.


Section 8. Waiver of Notices. The Guarantor hereby waives any and all notices
including (1) notice of or proof of reliance by the Lender upon this Guaranty or
acceptance of this Guaranty, (2) notice of the incurrence of any Guaranteed
Obligations or the renewal, extension or accrual of any such Guaranteed
Obligations, (3) notice of any actions taken by the Lender, the Borrower, the
Guarantor or any other person under any Guaranty Document, and (4) notices of
nonpayment or nonperformance, protest, notices of protest and notices of
dishonor.


Section 9. Waiver of Defenses. The Guarantor hereby waives any and all defenses
to the performance by the Guarantor of its duties and obligations under this
Guaranty, including any defense based on any of the following:


(1) any failure of the Lender to disclose to the Guarantor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any party obligated to make payment on
any and all Guaranteed Obligations, whether as principal or guarantor, now or
hereafter known to the Lender,
(2) any defense to the payment of any or all the Guaranteed Obligations,
including lack of validity or enforceability of any of the Guaranteed
Obligations or any of the Loan Documents, any change in the time, manner or
place of payment of, or in any other tern in respect of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of or consent to any
departure from any Loan Document,
(3) any exchange or release of, or non-perfection of any security interest on or
in any assets securing the payment of the Guaranteed Obligations,
(4) any failure to execute any other guaranty for all or any part of the
Guaranteed Obligations, or any release or amendment or waiver of, or consent to
any departure from, any other guaranty for any or all of the Guaranteed
Obligations,
(5) any subordination of any or all of the Guaranteed Obligations,
(6) any act or omission of the Lender in connection with the enforcement of, or
the exercise of rights and remedies, including any election of, or the order of
exercising any, remedies, with respect to (a) the Guaranteed Obligations, (b)
any other guarantor of the Guaranteed Obligations, or (c) any assets securing
the payment of the Guaranteed Obligations,
(7) any manner of application of any funds received by the Lender to Guaranteed
Obligations or any other obligations owed to the Lender, whether from the sale
or disposition of any assets securing the Guaranteed Obligations, from another
guarantor of the Guaranteed Obligations or otherwise, and
(8)            any failure to give or provide any notices, demands or protests,
including those specified under Section 8 herein, entitled "Waiver of Notices".


Section 10. Subrogation. The Guarantor may not exercise any rights which the
Guarantor may acquire by way of subrogation or contribution, whether acquired by
any payment made under this Guaranty, by any setoff or application of funds of
the Borrower, by the Lender or otherwise, until (1) the payment in full of the
Guaranteed Obligations (after the Lender no longer has any obligation or
arrangement to provide credit to the Borrower, including under or pursuant to a
line of credit), and (2) the payment of all fees and expenses to be paid by the
Guarantor pursuant to this Guaranty. If any amount shall be paid to the
Guarantor on account of such subrogation or contribution rights at any time when
all of the Guaranteed Obligations and all such other expenses shall not have
been paid in full (after the Lender no longer has any obligation or arrangement
to provide credit to the Borrower, including under or pursuant to a line of
credit), such amount shall be held in trust for the benefit of the Lender, shall
be segregated from the other funds of the Guarantor and shall forthwith be paid
over to the Lender to be credited and applied in whole or in part by the Lender
against the Guaranteed Obligations, whether matured or unmatured, and all such
other fees and expenses in accordance with the terms of the Loan Documents.


Section 11. Representations. At the time of execution of this Guaranty and each
time the Lender provides credit as noted above, the Guarantor represents and
warrants to the Lender as follows:


(1)            Name. The exact legal name of the Guarantor is the name specified
in the preamble to this Guaranty. The Guarantor has not been known by any other
names during the two (2) years prior to the date of the Guaranty.
(2)            Location. The principal location of the Guarantor is as specified
in the preamble to this Guaranty.
(3)            No Contravention. The execution, delivery and performance by the
Guarantor of this Guaranty do not and will not (a) violate any provision of any
law, order, writ, judgment, injunction, decree, determination, or award
presently in effect applicable to the Guarantor, (b) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease, or instrument to which the Guarantor is a party or by
which the Guarantor or its properties may be bound or affected, or (c) result
in, or require, the creation or imposition of any lien upon or with respect to
any of the properties now owned or hereafter acquired by the Guarantor.
(4)            Governmental Authority. No authorization, approval or other
action by, and no notice to or filing with, any governmental authority is
required for the due execution, delivery and performance by the Guarantor of
this Guaranty.
(5) Legally Enforceable Guaranty. This Guaranty is the legal, valid and binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its turns, except to the extent that such enforcement may be limited by (a)
applicable bankruptcy, insolvency, and other similar laws affecting creditors'
rights generally, or (b) general equitable principles, regardless of whether the
issue of enforceability is considered in a proceeding in equity or at law.

 
Section 12. Remedies. The Lender shall not, by any act, delay, omission or
otherwise, be deemed to have waived any of its rights or remedies under this
Guaranty or otherwise. A waiver by the Lender of any right or remedy hereunder
on any one occasion, shall not be construed as a ban or waiver of any such right
or remedy which the Lender would have had on any future occasion, nor shall the
Lender be liable for exercising or failing to exercise any such right or remedy.
The rights and remedies of the Lender under this Guaranty are cumulative and, as
such, are in addition to any other rights and remedies available to the Lender
under law or any other agreements.


Section 13.                      Appointment as Attorney-in-Fact. The Guarantor
hereby appoints the Lender as the attorney-in-fact for the Guarantor, with full
authority in the place and stead of, and in the name of, the Guarantor, or
otherwise, to exercise all rights and remedies granted to the Lender under this
Guaranty and to take any action and to execute any instrument which the Lender
may deem necessary or advisable to accomplish the purposes of this Guaranty.

 
Section 14. Indemnity and Expenses. The Guarantor hereby indemnifies the Lender
from and against any and all claims, losses, damages and liabilities growing out
of or resulting from this Guaranty (including, without limitation, enforcement
of this Guaranty), except claims, losses, damages or liabilities resulting from
the Lender's gross negligence and willful misconduct.
The Guarantor will upon demand pay to the Lender the amount of any and all
expenses, including the fees and expenses of its counsel and of any experts and
agents, which the Lender may incur in connection with (1) any amendment to this
Guaranty, (2) the administration of this Guaranty, (3) the exercise or
enforcement of any of the rights of the Lender under this Guaranty, or (4) the
failure by the Guarantor to perform or observe any of the provisions of this
Guaranty.


Section 15. Amendments. No amendment or waiver of any provision of this
Guaranty, nor consent to any departure by the Guarantor from this Guaranty,
shall in any event be effective unless the same shall be in writing and signed
by the Guarantor and the Lender, and then such amendment or waiver shall be
effective only in the specific instance and for the specific purpose for which
given.


Section 16. Addresses for Notices. All notices and other communications provided
for under this Guaranty shall be in writing and, mailed or delivered by
messenger or overnight delivery service, addressed, in the case of the Guarantor
at its address specified below its signature, and in the case of the Lender at
the address specified below, or as to any such party at such other address as
shall be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section.


If to the Lender:


Precursor Management, Inc.
Suite 2702-03
Goldlion Digital Network Center
138 Ti Yu Road East
Tian He, Guangzhou
Guangdong Province
China 510620


If to the Guarantor:


Décor Products International, Inc.
No. 6 Economic Zone
Wushaliwu, Chang’an Town, Dongguan
Guangdong Province, P.R. China


All such notices and other communications shall, when mailed, be effective three
(3) days after being placed in the mails, or when delivered to a messenger or
overnight delivery service, be effective one (1) day after being delivered to
the messenger or overnight delivery service, in each case, addressed as
specified above.


Section 17. Assignment and Transfer of Obligations. This Guaranty will bind the
estate of the Guarantor as to Guaranteed Obligations created or incurred both
before and after the bankruptcy or liquidation of the Guarantor, whether or not
the Lender receives notice of such bankruptcy or liquidation. This Guaranty
shall inure to the benefit of the Lender and his successors, transferees and
assigns. The Guarantor may not transfer or assign its obligations under this
Guaranty. The Lender may assign or otherwise transfer all or a portion of his
rights or obligations with respect to the Guaranteed Obligations to any other
party, and such other party shall then become vested with all the benefits in
respect of such transferred Guaranteed Obligations granted to the Lender in this
Guaranty or otherwise. The Guarantor agrees that the Lender can provide
information regarding the Guarantor to any prospective or actual successor,
transferee or assign.


Section 18. Setoff. The Guarantor agrees that, in addition to, and without
limiting, any right of setoff, the Lender's lien or counterclaim the Lender may
otherwise have, the Lender shall be entitled, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of the Guarantor, at any of the offices of the Lender, in Dollars or any
other currency, against any amount payable by the Guarantor to the Lender under
this Guaranty which is not paid when demanded (regardless of whether such
balances are then due to the Guarantor), in which case the Lender shall promptly
notify the Guarantor, provided that the Lender's failure to give such notice
shall not affect the validity of such offset.


Section 19.                       Submission to Jurisdiction. The Guarantor
hereby irrevocably submit to the jurisdiction of any federal or state court
sitting in Broward County in the State of Florida over any action or proceeding
arising out of or related to this Guaranty and agrees with the Lender that
personal jurisdiction over the Guarantor rests with such courts for purposes of
any action on or related to this Guaranty. The Guarantor hereby waives personal
service by manual delivery and agrees that service of process may be made by
prepaid certified mail directed to the Guarantor at the address of the Guarantor
for notices under this Guaranty or at such other address as may be designated in
writing by the Guarantor to the Lender, and that upon mailing of such process
such service will be effective as if the Guarantor were personally served. The
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any manner provided by law. The Guarantor further waives any objection to
venue in any such action or proceeding on the basis of inconvenient forum. The
Guarantor agrees that any action on or proceeding brought against the Lender
shall only be brought in such courts.


Section 20. Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its
principles of conflicts of law.


Section 21. Subordination. Once a demand for payment is made on the Guarantor
under this Guaranty, the Guarantor will not (1) make any demand for payment of,
or take any action to accelerate, any obligation owed to the Guarantor by the
Borrower, (2) seek to collect payment of, or enforce any right or remedies
against the Borrower, any of the obligations owed to the Guarantor by the
Borrower or any guarantees, credit supports, collateral or other security
related to or supporting any of such obligations, or (3) commence, or join with
any other creditor in commencing, any bankruptcy or similar proceeding against
the Borrower. The Guarantor also agrees that the payment of all obligations of
the Borrower to the Guarantor shall be subordinate and junior in time and right
of payment in accordance with the terms of this Section 21 to the prior payment
in full (in cash) of the Guaranteed Obligations. In furtherance of such
subordination, (1) to the extent possible, the Guarantor will not take or
receive from the Borrower any payments, in cash or any other property, by setoff
or any other means, of any or all of the obligations owed to the Guarantor by
the Borrower, or purchase, redeem, or otherwise acquire any of such obligations,
or change the terms or provisions of any such obligations and (2) if for any
reason and under any circumstance the Guarantor receives a payment on such
obligation, whether in a bankruptcy or similar proceeding or otherwise, all such
payments or distributions upon or with respect to such obligations shall be
received in trust for the benefit of the Lender, shall be segregated from other
funds and property held by the Guarantor and shall be forthwith paid over to the
Lender in the same form as so received (with any necessary endorsement) to be
applied (in the case of cash) to, or held as collateral (in the case of
securities or other non-cash property) for, the payment or prepayment of the
Guaranteed Obligations.


Section 22. Miscellaneous. This Guaranty is in addition to and not in limitation
of any other rights and remedies the Lender may have by virtue of any other
instrument or agreement previously, contemporaneously or hereafter executed by
the Guarantor or any other party or by law or otherwise. If any provision of
this Guaranty is contrary to applicable law, such provision shall be deemed
ineffective without invalidating the remaining provisions of this Guaranty.
Titles in this Guaranty are for convenience of reference only and shall not
affect the interpretation or construction of this Guaranty. This Guaranty
constitutes the entire agreement between the Guarantor and the Lender with
respect to the matters covered by this Guaranty and supersedes all written or
oral agreements with respect to such matters.


Section 23. WAIVER OF JURY TRIAL. THE GUARANTOR EXPRESSLY WAIVES ANY AND EVERY
RIGHT TO A TRIAL BY JURY IN ANY ACTION ON OR RELATED TO THIS GUARANTY.


IN WITNESS 'WHEREOF, the Guarantor has duly executed and delivered this Guaranty
as of the date of this Guaranty.
DÉCOR PRODUDCTS INTERNATIONAL, INC.
By:  Maurice Katz
Name:  Maurice Katz
Title:   President






Attest:________________________
By:
 

 








EXHIBIT A


 
 
 
 
 
 
 




EXHIBIT B


AFFIDAVIT FOR CONFESSION OF JUDGMENT


STATE OF FLORIDA COUNTY OF BROWARD



 
PRECURSOR MANAGEMENT INC.
Plaintiff,
Affidavit For Confession
-against­ of Judgment
DECOR PRODUCTS INTERNATIONAL, INC.
Defendant,




Maurice Katz, being duly sworn, depose and say:
1. That I am the President of, Decor Products International, Inc., the Defendant
in this action, and 100% owner of the subsidiary Dongguan Chditn Printing Co.,
Ltd with offices at No. 6 Economic Zone Wushaliwu, Chang’an Town, Dongguan
Guangdong Province, P.R. China.
1. That the Defendant hereby confesses judgment in this court in favor of the
Plaintiff, Precursor Management, Inc., in the sum of Forty Thousand and 00/100
Dollars ($40,000.00), together with interest from the 1st day of June, 2009,
plus costs and disbursements and do hereby authorize the Plaintiff or assigns to
enter judgment for said amount in any court of appropriate jurisdiction.
2. That the Defendant had their own independent attorney review the loan
documentation at the request of the lender and was advised of the existence of
possible conflicts of interests including but not limited to the conflicts of
interest between the defendant and the lender.  Such documentation was deemed to
be lawful, fair and reasonable and any and all conflicts of interest were
approved and any rights afforded thereunder have been waived.
4. That this confession of judgment is for a debt justly due or to become due to
Plaintiff arising out of the following facts: Guaranty executed by the
undersigned on behalf of the Defendant on the __ day of July, 2009.




DECOR PRODUCTS INTERNATIONAL, INC.




                                                                                                /S/
Maurice Katz 

Name: Maurice Katz
Title:  President




Sworn to before me this __ day of July 2009






___________________________________


NOTARY PUBLIC